     Case 19-50102-gs             Doc 1890      Entered 05/20/20 18:00:46             Page 1 of 3



1    HOLLEY DRIGGS                                                STEVENS & LEE, P.C.
     Richard F. Holley, Esq. (NV Bar No. 3077)                    Robert Lapowsky (Admitted Pro Hac Vice)
2    Email: rholley@nevadafirm.com                                Email: rl@stevenslee.com
     Mary Langsner, Ph.D. (NV Bar No. 13707)                      620 Freedom Business Center, Suite 200
3    Email: mlangsner@nevadafirm.com                              King of Prussia, Pennsylvania 19406
     400 South Fourth Street, Third Floor                         Telephone:    215-751-2866
4    Las Vegas, Nevada 89101                                      Facsimile:    610-371-7958
     Telephone:     702/791-0308
5    Facsimile:     702/791-1912
     Attorneys for SolarSense DCS I, LLC
6

7

8                                 UNITED STATES BANKRUPTCY COURT

9                                            DISTRICT OF NEVADA

10   In re:                                                   Case No. 19-50102-GS
                                                              Chapter 7
11   DOUBLE JUMP, INC.
                                                              Jointly Administered with:
12                      Debtor.
                                                               19-50130-gs         DC Solar Solutions, Inc.
13           Affects Double Jump, Inc.                        19-50131-gs         DC Solar Distribution, Inc.
             Affects DC Solar Solutions, Inc.                 19-50135-gs         DC Solar Freedom, Inc.
14           Affects DC Solar Distribution, Inc.
             Affects DC Solar Freedom, Inc.                  FOURTH AMENDED NOTICE OF
15                                                            TAKING RULE 2004 EXAMINATION OF
                                                              T-MOBILE USA, INC.
16
                                                              Judge: Hon. Gary Spraker
17

18            PLEASE TAKE NOTICE that, pursuant to FED. R. BANKR. P. 2004, Local Rules of
19   Bankruptcy Practice of the United States District Court for the District of Nevada 2004, FED. R.
20   CIV. P. 45(a)(4) (made applicable through FED. R. BANKR. P. 9016), and the Order Granting Ex
21   Parte Motion for 2004 Examination of T-Mobile USA, Inc. [ECF No. 1590],1 SolarSense DCS I,
22   LLC (“SolarSense”), by and through its counsel of record, Richard F. Holley, Esq. and Mary
23   Langsner, Ph.D. of the law firm Holley Driggs, and Robert Lapowsky, Esq. of the law firm Stevens
24   & Lee, P.C., intends to take the examination of T-MOBILE USA, INC. on Wednesday, June
25

26

27   1
      All references to “ECF No.” are to the numbers assigned to the documents filed in the lead jointly administered
     bankruptcy case of In re Double Jump, Inc., Bankr. D. Nev. 19-50102-BTB (“Lead Case”) as they appear on the Lead
28   Case docket maintained by the Clerk of the Court of the United States Bankruptcy Court for the District of Nevada.


     13430-01/2460809.docx
     Case 19-50102-gs          Doc 1890   Entered 05/20/20 18:00:46          Page 2 of 3



1    17, 2020, at 10:00 a.m. (Pacific) at Veritext Legal Solutions, upon oral examination, before a

2    Notary Public or other officer authorized by law to administer oaths.

3             The examination will occur by videoconference using Veritext Legal Solutions

4    (“Veritext”) and in accord with the Court’s Order Granting Motion to Establish Protocols to Safely,

5    Fairly and Efficiently Conduct F.R.B.P. 2004 Oral Examinations As a Result of Covid-19

6    [ECF No. 1831].

7             Notice is further given that unless the parties agree or the Court orders otherwise, the

8    deposition will be recorded by videotape and stenographic means pursuant to FED. R. CIV. P. 30.

9    In the event the deposition is recorded by means other than written transcription, at the time of

10   introduction and/or filing of such recording, a written transcription of the deposition shall be

11   presented to the Court.

12            Oral examination will continue from day to day until completed.

13            DATED this 20th day of May 2020.

14                                                    HOLLEY DRIGGS

15                                                     /s/ Mary Langsner
                                                      Richard F. Holley, Esq. (Nevada Bar No. 3077)
16                                                    Mary Langsner, Ph.D. (Nevada Bar No. 13707)
                                                      400 South Fourth Street, Third Floor
17                                                    Las Vegas, Nevada 89101

18                                                    STEVENS & LEE, P.C.
                                                      Robert Lapowsky (Admitted Pro Hac Vice)
19                                                    620 Freedom Business Center, Suite 200
                                                      King of Prussia, Pennsylvania 19406
20
                                                      Attorneys for SolarSense DCS I, LLC
21

22

23

24

25

26

27

28

                                                    -2-
     13430-01/2460809.docx
     Case 19-50102-gs          Doc 1890     Entered 05/20/20 18:00:46        Page 3 of 3



1                                      CERTIFICATE OF SERVICE

2             I hereby certify that I am an employee of Holley Driggs, and that on the 20th day of

3    May 2020, I caused to be served a true and correct copy of FOURTH AMENDED NOTICE OF

4    TAKING RULE 2004 EXAMINATION OF T MOBILE USA, INC. in the following manner:

5                       (ELECTRONIC SERVICE)          Under Local Rule 5005 of the United States

6    Bankruptcy Court for the District of Nevada, the above-referenced document was electronically

7    filed on the date hereof and served through the Notice of Electronic Filing automatically generated

8    by that Court’s facilities.

9                       (UNITED STATES MAIL)          By depositing a copy of the above-referenced

10   document for mailing in the United States Mail, first class postage prepaid, at Las Vegas, Nevada,

11   to the parties listed on the attached service list, at their last known mailing addresses, on the date

12   above written.

13                      (OVERNIGHT COURIER) By depositing a true and correct copy of the above-

14   referenced document for overnight delivery via Federal Express, at a collection facility maintained

15   for such purpose, addressed to the parties on the attached service list, at their last known delivery

16   address, on the date above written.

17                      (FACSIMILE) That I served a true and correct copy of the above-referenced

18   document via facsimile, to the facsimile numbers indicated, to those persons listed on the attached

19   service list, on the date above written.
20
                                                             /s/ Olivia Swibies
21                                                          An employee of Holley Driggs

22

23

24

25

26

27

28

     13430-01/2460809.docx
